Case 2:21-cv-03409-GRB-JMW Document 11 Filed 07/06/21 Page 1 of 7 PageID #: 166




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------X
 JOHN DOES 1 – 10,

                                    Plaintiffs,                  Case No. 21 Civ. 3409

         -against-

 SUFFOLK COUNTY, New York,                                       NOTICE OF APPEAL

                                     Defendant.
 ----------------------------------------------------X


         PLEASE TAKE NOTICE that the plaintiffs, JOHN DOES 1-10, hereby appeal to the

 United States Court of Appeals for the Second Circuit from the Memorandum of Decision and

 Order dated June 25, 2021 of the Hon. Gary R. Brown denying Plaintiffs’ application for a

 Temporary Restraining Order and Preliminary Injunction, denying Plaintiffs the ability to

 proceed as “John Doe” plaintiffs, dismissing the plaintiffs’ complaint, and each and every part

 thereof that was and is contrary to and/or prejudiced the plaintiffs’ rights, claims, and interests.

 Dated: July 6, 2021
        Scarsdale, New York
                                                     THE BELLANTONI LAW FIRM, PLLC
                                                     Attorneys for Plaintiffs

                                                     _________/s/_________________________
                                                     Amy L. Bellantoni (AB3061)
                                                     2 Overhill Road, Suite 400
                                                     Scarsdale, New York 10583
                                                     (914) 367-0090 (t)
                                                     (888) 763-9761 (f)
                                                     abell@bellantoni-law.com
Case
Case2:21-cv-03409-GRB-JMW
     2:21-cv-03409-GRB-JMW Document
                           Document11
                                    9 Filed
                                      Filed06/26/21
                                            07/06/21 Page
                                                     Page12of
                                                           of67PageID
                                                               PageID#:
                                                                      #:159
                                                                        167




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                  X

  JOHN DOES 1-10,


                                Plaintiffs,                    MEMORANDUM OF
                                                               DECISION AND ORDER
         -against-
                                                               CV 21-3409(GRB)

 SUFFOLK COUNTY, New York,

                                Defendant.
                                                  X

  GARY R. BROWN, United States District Judge

        In sum and substance, this action, brought by a group of purported “John Doe” plaintiffs,

 seeks unthinkably broad injunctive and declaratory relief against the defendants. Docket Entry

 (“DE”) 1. The plaintiffs are purchasers of a firearm, known as a Delta Level Defense CT4-2A,

 who have received letters from the Suffolk County Police Department stating that the firearm is

 not in compliance with New York law, and “requesting” that the firearm be presented for

 “inspection and disposition.” Id. at ¶ 28 (emphasis in original). The letter also advises that “you

 will not be charged with any crime(s) related to the purchasing of this firearm, should you comply

 with this request and present the firearm to the Suffolk County Police Department.” Id. At the

 same time, the letter states that, upon failure to comply with the request, “you may be subject to

 arrest and criminal charges for your purchase and continued possession of said firearm.” Id.

        The day after the complaint was filed, on June 17, 2021, plaintiffs’ counsel filed a proposed

 “Order to Show Cause,” by which counsel seeks an injunction preventing defendants from

 “seizing, arresting, charging, and/or prosecuting [p]laintiffs and all those similarly situated for

 their mere possession, use, and/or purchase of the Delta Level Defense CT4-2A,” or seizing those

                                                 1
Case
Case2:21-cv-03409-GRB-JMW
     2:21-cv-03409-GRB-JMW Document
                           Document11
                                    9 Filed
                                      Filed06/26/21
                                            07/06/21 Page
                                                     Page23of
                                                           of67PageID
                                                               PageID#:
                                                                      #:160
                                                                        168




 weapons pending disposition of the case. DE 2. In her declaration, however, counsel further seeks

 a temporary restraining order as well as preliminary injunctive relief. DE 2-1.

         In a June 21 letter to the Court, counsel states that “[p]laintiffs’ motion for a Temporary

 Restraining Order and Preliminary Injunction is pending,” and “[n]o decision on [p]laintiffs’

 motion has yet been rendered.” DE 7. This observation is incorrect, as the filing was not lodged

 as a motion on ECF and, more importantly, the application – as such – does not comport with the

 local rules of the District. See Local Civil Rule 7.1 (specifying requisites for “all motions” which

 include filing a “notice of motion, or an order to show cause signed by the Court”).

         The complaint is also procedurally defective, as plaintiffs proceeded anonymously without

 leave of court. “Pursuant to Rule 10(a) of the Federal Rules of Civil Procedure, ‘[t]he title of [a]

 complaint must name all the parties.’ Fed. R. Civ. P. 10(a). This requirement, though seemingly

 pedestrian, serves the vital purpose of facilitating public scrutiny of judicial proceedings and

 therefore cannot be set aside lightly.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 188–89

 (2d Cir. 2008) (setting out factors and procedure to proceed anonymously). Here, putting aside

 the fact that plaintiffs failed to seek leave for this approach, plaintiffs’ justification for doing so

 can best be described as threadbare. See DE 2-1 ¶ 4.(“Plaintiffs are proceeding as ‘John Does’

 because to disclose their identities will cause them to suffer immediate arrest and loss of their

 private property without just compensation and in the absence of due process.”). No facts are

 offered in support of this proposition; indeed, if the complaint is to be believed, the police are

 already aware of their names, addresses and their purchase of the subject firearms, such that the

 invocation of anonymous proceedings means that only the Court and the public will be unaware

 of plaintiffs’ identities, eliminating, without justification, the opportunity for public scrutiny.




                                                    2
Case
Case2:21-cv-03409-GRB-JMW
     2:21-cv-03409-GRB-JMW Document
                           Document11
                                    9 Filed
                                      Filed06/26/21
                                            07/06/21 Page
                                                     Page34of
                                                           of67PageID
                                                               PageID#:
                                                                      #:161
                                                                        169




        While such procedural defects could be overlooked, the application suffers from more

 fundamental defects. Initially, to the extent this is framed as an application for a TRO, it entirely

 fails to comply with Fed. R. Civ. P. 65, which provides:

        The court may issue a temporary restraining order without written or oral notice to
        the adverse party or its attorney only if:
        (A) specific facts in an affidavit or a verified complaint clearly show that immediate
        and irreparable injury, loss, or damage will result to the movant before the adverse
        party can be heard in opposition; and
        (B) the movant's attorney certifies in writing any efforts made to give notice and
        the reasons why it should not be required.

 Here, neither element is present. No irreparable harm could come to plaintiffs prior to a hearing,

 and counsel has not certified any effort to notify Suffolk County of the action or the application.

 The only justification offered by counsel is circular and nonsensical. DE 2-1 ¶ 3. (“Plaintiffs are

 proceeding by Order to Show Cause rather than Notice of Motion because placing Suffolk County

 on notice of the pendency of this action will cause to cause irreparable harm in the nature of, inter

 alia, arrest, incarceration, permanent harm to plaintiffs’ personal and professional reputations,

 financial harm.”). The thought is, then, that Suffolk County, which is already aware of plaintiffs’

 names, addresses and possession of the aforementioned weapons, will proceed with arrests and

 prosecution because of the filing of this action. Counsel offers no facts to support this concern.

 Thus, the application is procedurally unsound.

        Critically, on the facts and allegations presented, plaintiffs cannot demonstrate a likelihood

 of success on the merits, which is fatal to the application for preliminary injunctive relief. The

 injunctive relief sought here is well outside this Court’s authority. Plaintiffs seek orders from this

 Court enjoining state authorities from investigation and prosecutions of the state penal law. As

 the Supreme Court held more than a century ago:

        the right to enjoin an individual, even though a state official, from commencing suits under
        circumstances already stated, does not include the power to restrain a court from acting in

                                                   3
Case
Case2:21-cv-03409-GRB-JMW
     2:21-cv-03409-GRB-JMW Document
                           Document11
                                    9 Filed
                                      Filed06/26/21
                                            07/06/21 Page
                                                     Page45of
                                                           of67PageID
                                                               PageID#:
                                                                      #:162
                                                                        170




         any case brought before it, either of a civil or criminal nature, nor does it include power to
         prevent any investigation or action by a grand jury. The latter body is part of the machinery
         of a criminal court, and an injunction against a state court would be a violation of the whole
         scheme of our government.

 Ex Parte Young, 209 U.S. 123, 163(1908). This principle has remained vibrant in Supreme Court

 jurisprudence. As the Supreme Court has further observed:

         such a major continuing intrusion of the equitable power of the federal courts into the daily
         conduct of state criminal proceedings is in sharp conflict with the principles of equitable
         restraint which this Court has recognized . . . .

 O'Shea v. Littleton, 414 U.S. 488, 502(1974). Congress has significantly curtailed federal court

 jurisdiction in this regard:

         So strongly has Congress weighted this factor of federalism in the case of a state criminal
         proceeding that it has enacted 28 U.S.C. § 2283 to actually deny to the district courts the
         authority to issue injunctions against such proceedings unless the proceedings come within
         narrowly specified exceptions. Even though an action brought under § 1983, as this was,
         is within those exceptions, Mitchum v. Foster, 407 U.S. 225, 92 S. Ct. 2151, 32 L.Ed.2d
         705 (1972), the underlying notions of federalism which Congress has recognized in dealing
         with the relationships between federal and state courts still have weight. Where an
         injunction against a criminal proceeding is sought under § 1983, “the principles of equity,
         comity, and federalism” must nonetheless restrain a federal court. 407 U.S., at 243, 92 S.
         Ct., at 2162.

 Rizzo v. Goode, 423 U.S. 362, 379 (1976).

         The relief sought here also treads on separation of powers concerns, in that the judiciary

 generally cannot issue injunctions to “interfere with the free exercise of the discretionary powers

 of [prosecutors] in their control over criminal prosecutions.” In re Seizure of All Funds in Accts.

 in Names Registry Pub. Inc., 68 F.3d 577, 582 (2d Cir. 1995) (reversing injunction preventing

 government inquiry into suspected violations) (quoting United States v. Burzynski Cancer

 Research Inst., 819 F.2d 1301 (5th Cir.1987)). Worse yet, this case seeks a determination from

 this Court interpreting state criminal laws without the benefit of, and in anticipation of, potential

 interpretations by state courts in contemplated criminal proceedings. Plaintiffs would have this


                                                   4
Case
Case2:21-cv-03409-GRB-JMW
     2:21-cv-03409-GRB-JMW Document
                           Document11
                                    9 Filed
                                      Filed06/26/21
                                            07/06/21 Page
                                                     Page56of
                                                           of67PageID
                                                               PageID#:
                                                                      #:163
                                                                        171




 Court usurp the functions of state judges and juries by declaring, in their words, “that the Delta

 Level Defense CT4-2A Other Firearm is not a ‘firearm’, ‘pistol’, ‘rifle’, ‘shotgun’, or ‘assault

 weapon’ as defined by Penal Law § 265.00.” DE 1 at 16. It is difficult to imagine an act that

 could further offend the principles of comity.

         Moreover, because the arrests and prosecutions imagined by plaintiffs fall squarely in the

 realm of the theoretical, the relief sought runs afoul of the advisory opinion prohibitions contained

 in the United States Constitution. See Golden v. Zwickler, 394 U.S. 103, 110(1969) (“No federal

 court, whether this Court or a district court, has ‘jurisdiction to pronounce any statute, either of a

 state or of the United States, void, because irreconcilable with the constitution, except as it is called

 upon to adjudge the legal rights of litigants in actual controversies.’”); see also Vermont All. for

 Ethical Healthcare, Inc. v. Hoser, 274 F. Supp. 3d 227, 236 (D. Vt. 2017) (“The courts are without

 authority to issue advisory opinions or decide purely hypothetical case[s] in which the projected

 harm may ultimately fail to occur.”). Here, the plaintiffs merely speculate that they will be subject

 to prosecution; even if, as suggested, the police attempt some sort of action, no one can predict

 whether state judges would authorize arrest, seizure and search warrants and whether state grand

 juries would indict. Absent such certainty, plaintiffs lack standing to obtain anticipatory relief in

 this court. See Clapper v. Amnesty Int'l USA, 568 U.S. 398, 413–14 (2013) (“[E]ven if respondents

 could show that the Government will seek the Foreign Intelligence Surveillance Court's

 authorization to acquire the communications of respondents’ foreign contacts under § 1881a,

 respondents can only speculate as to whether that court will authorize such surveillance. In the

 past, we have been reluctant to endorse standing theories that require guesswork as to how

 independent decisionmakers will exercise their judgment.”).

         Taken together, these principles require dismissal of the instant action.


                                                    5
Case
Case2:21-cv-03409-GRB-JMW
     2:21-cv-03409-GRB-JMW Document
                           Document11
                                    9 Filed
                                      Filed06/26/21
                                            07/06/21 Page
                                                     Page67of
                                                           of67PageID
                                                               PageID#:
                                                                      #:164
                                                                        172




        For all of these reasons, the application for a TRO and a Preliminary Injunction is DENIED

 and the action is DISMISSED. Plaintiffs are given leave to replead within 30 days, however,

 should plaintiffs opt to file an amended complaint, plaintiffs should pay careful attention to the

 issues raised herein.

 SO ORDERED.


 Dated: Central Islip, New York
        June 25, 2021
                                                     /s/ Gary R. Brown
                                                     GARY R. BROWN
                                                     United States District Judge




                                                 6
